Citation Nr: 0517125	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk





INTRODUCTION

The veteran served as a member of the Army National Guard 
from October 1983 to May 1987 with basic training from 
February to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Although the veteran reports that he sustained a right 
knee disability in service, the service medical records are 
negative for notations of a chronic right knee disability and 
the record contains no indication that any post-service right 
knee disability is causally related to his active service, 
any incident therein, or any continuous symptomatology.  



CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated as a result of service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Under the Veterans Claims Assistance Act 
(VCAA), the duty to assist includes obtaining relevant 
records in the custody of a federal department or agency.  38 
C.F.R. § 3.159(c)(2) (2004).  VA will end its efforts to 
obtain records from a federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
In addition, the claimant must fully cooperate with VA's 
reasonable efforts to obtain these records.  He or she must 
provide sufficient information, including the approximate 
time frame covered by the records, for the custodian of those 
records to conduct a search.  Id.  Specifically, the RO has 
obtained all available personnel and medical records of the 
veteran.  Indeed, based on the veteran's claim, the RO also 
made a request to the service department in May 2002 
specifically requesting information on a line of duty "right 
knee injury [occurring] at Camp Roberts."  The service 
department was unable to provide any information on this 
incident.  The RO sent a request for all service medical 
records to the National Personnel Records Center (NPRC) in 
May 2002 and received a response that stated an inability to 
identify a record for the veteran.  In addition to these 
requests, the RO, in a letter dated May 2002, made a request 
to the California State Adjutant General's Office to furnish 
a verification of all periods of service, complete service 
medical records, and any line of duty determinations.  In 
response to this, the RO has obtained the veteran's DD Form 
214, and his NGB Form 22s indicating service in the 
California and Oklahoma Army National Guard as well as two 
service medical reports dated October 1983 and September 1985 
respectively.  The veteran also submitted his NGB Form 22 
indicating service from September 1985 to May 1987 in the 
California Army National Guard.  

The record is devoid of any other records of service or 
medical treatment.  The Board however is satisfied that the 
RO made all conceivable efforts to obtain any and all 
possible service and medical documentation for the veteran.  
Also, the Board is satisfied that further requests on the 
part of VA would be futile, as additional records do not 
appear to exist.  In fact, in November 2002 the NPRC 
indicated that it had conducted "an extensive and thorough 
search of the records among [its] holdings and were unable to 
locate the records identified in [the] request."  Based on 
the RO's efforts and the unambiguous response from the 
service department, the Board finds that further requests for 
service medical or personnel records pertaining to the 
veteran would be an exercise in futility.  The RO has also 
informed the veteran of VA's inability to obtain additional 
service medical records.     

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim by the issuance of the required "duty to assist" 
letter sent to the veteran in May 2002.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence in 
support of his claim.  The Board finds that this instruction 
is consistent with 38 C.F.R. § 3.159(b)(1), requiring that VA 
request a claimant to provide any evidence in his or her 
possession that pertains to a claim.

In this case, the RO sent the required letter to the veteran 
before a decision was made on his claim.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no probative 
evidence that the veteran sustained a right knee injury in 
service.  There is thus no evidence linking the veteran's 
claimed disorder to service, as this disorder has been found 
to be sustained at a time that is not "active military, 
naval, or air service" under 38 U.S.C.A. § 101(24), and 
there is no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, the veteran contends that he initially injured 
his right knee during basic training in 1984 and re-injured 
it while at "summer camp" as part of his National Guard 
service.  Despite this contention, service medical records do 
not indicate that the veteran received any treatment for a 
right knee injury or disability as a result of his service.  
The enlistment examination of October 1983 and a report of 
medical history dated in September 1985 do not contain any 
indication of an injury sustained to the right knee or of any 
treatment for a right knee disorder.  In these reports, the 
veteran has also personally indicated that he was not under 
treatment for a knee disorder.  Specifically, he checked the 
"no" column to a question contained in both reports, asking 
if he had ever had or was currently having a "trick" or 
locked knee condition.  Because the veteran alleges the 
injury took place during Basic Training (his verified period 
of active service) the injury would have had to occur in the 
timeframe between February and August 1984.  Understanding 
this, the latter 1985 medical report would have followed the 
date of alleged onset, and it does not contain a diagnosis 
nor does it indicate any complaint of a right knee injury or 
disorder.  The veteran has further contended in his April 
2002 claim, that he re-injured his right knee "while at 
summer camp" at Camp Roberts/Fort Hunter in Legget, 
California.  The record again, in the aforementioned medical 
records, contains no evidence of such an injury or any 
residual disability.

In support of his claim, the veteran posits his NGB Form 22 
indicating that he was medically unfit for retention in the 
service.  This document is not probative as to causation as 
it is not specific as to what warranted such a classification 
from the service department.  Furthermore, after a careful 
examination of the record, it is found to be devoid of any 
competent medical documentation that would suggest that this 
classification was due to a right knee injury sustained in 
service.

The veteran has also supplied medical treatment progress 
reports from the Oregon Department of Corrections indicating 
treatment for repeated right knee injuries and complaints, 
including right knee chondromalacia patella in 2002, which is 
indicated in the supplemental statement of the case issued in 
September 2004.  These reports also show that the veteran 
received treatment for a knee disorder as early as 1989.  In 
reference to a June 1997 entry, the prison physician 
indicated that the veteran's right knee was "initially 
injured in the military."  The record contains no evidence 
that this notation was based on a claim file review or an 
established clinical analysis.  Thus, in response to these 
penitentiary medical records, the Board notes that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The United States Court of Appeals for Veterans 
Claims has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical nexus opinion is inadequate when, as in this case, it 
is unsupported by any clinical evidence as a predicate for 
the opinion.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he has a current 
right knee disability that is related to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
right knee injury, and this claim must be denied.  In 
summary, the record contains no probative evidence of a right 
knee disability in service or for several years thereafter, 
nor is there any indication that the veteran's current right 
knee disability is causally related to his service, any 
corroborated incident therein, or any claimed continuous 
symptomatology.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



ORDER

The claim for entitlement for service connection for 
residuals of a right knee injury is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


